Case 1:19-cv-11508-AT Document 23 Filed 08/28/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK BOC FILED
CANON KOCAR DATE FILED: _ 8/28/2020
Plaintiff,
-against- 19 Civ. 11508 (AT)
PORT AUTHORITY OF NEW YORK AND
NEW JERSEY, ORDER
Defendant.

 

 

ANALISA TORRES, United States District Judge:

It is hereby ORDERED that the case management conference scheduled for September 1,
2020, is ADJOURNED to November 2, 2020, at 11:00 a.m. The conference will proceed
telephonically. The parties are directed to call either (888) 398-2342 or (215) 861-0674, and
enter access code 5598827.

SO ORDERED.

Dated: August 28, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
